Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 21, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00022-CV
____________
 
IN RE CLARENCE BROWN, SR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 6, 2008, relator, Clarence Brown, Sr. filed a petition
for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators challenges his 1995 conviction for burglary of a habitation with intent
to commit an aggravated assault.




Relator=s only remedy for post-conviction relief
is by habeas corpus, not by mandamus.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2007).  See
also In re Haynes, 2006 WL 3307012, *1 (Tex. App.BDallas 2006, orig.
proceeding)(where relator sought post-conviction relief from his convictions,
courts of appeals have no authority to issue writs of mandamus); In re
Harrison, 187 S.W.3d 199, 200 (Tex. App.BTexarkana, orig.
proceeding)(sole method for collateral attack on a felony conviction is through
an application for writ of habeas corpus and relator not entitled to a writ of
mandamus to challenge his conviction); In re Clark, 2002 WL 31015516 *1
(Tex. App.BSan Antonio 2002, orig. proceeding)(mandamus is not
the proper vehicle to seek reversal of conviction).  
Because
relator is not entitled to mandamus relief to challenge his felony conviction,
we deny the petition. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 21, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.